Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The amendment filed on June 27, 2022 has been entered.
In view of the amendment to the claims, the amendment of claims 1, 9, 10, 17, 19 and 20 have been acknowledged.

Response to Arguments
Applicant’s arguments, see pages 11-12 of Remarks, filed June 27, 2022 have been fully considered. But they are not persuasive. 

Regarding Claim 1, Applicants state in pages 11-12 of Remarks that “III. Rejections Under 35 U.S.C. § 103 
Applicant respectfully traverses the rejections of claim 1-20 under 35 U.S.C. § 103 as allegedly unpatentable over various combinations of Tokie, Jain, Sivasubramaniam, Todasco, Leddy, Boulanger, and Fotland. No prima facie case of obviousness has been established for at least the reason that the Office Action has neither properly determined the scope and content of the prior art nor properly ascertained the differences between the prior art and the claimed combinations. 
The Office asserts that Tokie teaches or suggests "generating at least one authentication question based on stored object data..." as recited in Applicant's amended claim 1. To support this assertion, the Office cites to "the question generation unit 24 generat[ing] a question applicable to all the correct answer images, using, for example, a known question generation technique (S22). In this question generation, for example, a common point of values for the identical tag item is found along all the selected correct answer images, and a question to select an image corresponding to a combination of common points for several tag items is generated." Tokie % [0064]. Applicant respectfully disagrees. Tokie uses a "correct answer image" and a "dummy image" to generate a question and receive a response. Tokie % [0063]. This does not teach or suggest "generating at least one authentication question based on stored object data," as recited in Applicant's amended claim 1. Applicant further submits that the citation to Tokie fails to teach or suggest, for similar reasons, that "the object data is sufficient for authentication of a user using an authentication question generated based on the object data," as recited in Applicant's claim 12, and the Office Action does not explain how Tokie teaches or suggests this element”.

Examiner replies:
The examiner disagrees with Applicant’s premises and conclusion. The examiner respectfully maintains that the prior art rejections in this case are proper for the following reasons. In respond to the applicant’s arguments, the examiner recites the combinations of Tokie, Jain, Sivasubramaniam, Todasco, Leddy, Boulanger, and Fotland in order to disclose the issue. The claim 1 recites “generating at least one authentication question based on stored object data...”.
 In the office action of first action interview dated on 05/27/2022 (Also, Preinterview first office action dated on 04/29/2022), Examiner stated “TOKIE discloses an information processing apparatus/system for providing authentication (FIGS. 1, 5). The image is acquired by a camera of a mobile terminal (0028). The tagging unit indicates the subject on the image; attach a tag to the image; a date and time tag, a position tag, store (0029-0034)”. Paragraph [0030] of TOKIE describes “The tag attached by the tagging unit 11 is, for example, a tag indicating the content of the image. Examples of the tag indicating the content of the image include a tag indicating the type or name of a major subject in the image and a tag indicating the type (for example, an indoor image or a night view) of situation shown by the image …”; paragraph [0034] of TOKIE describes “An image information storage unit 13 is means for storing an input image and information of a tag attached thereto. FIG. 2 shows an example of data stored in the image information storage unit 13. In this example, for each input image, the image information storage unit 13 stores values of an image content tag attached to the image, a date and time tag (imaging date and time), a position tag (GPS information), an application tag, and the like so as to be associated with the image ID that is identification information of the image …”. Thus, TOKIE discloses that the subject is detected in the image; a tag is attached for indicating type or name of a major of the subject; then the storage unit stores the image and the information of the subject. More specifically, as shown of FIG. 4 of TOKIE, three images are stored in the storage unit, and a tag (food, sea urchin bowl) is attached to the image A, a tag (landscape, mountain) is attached to the image B, and a tag (food, ramen) is attached to the image C (Paragraph [0050]). In additional, Examiner stated “FIG. 6 of TOKIE discloses the question generation unit generates a question based on the image (0064 - “Please select an image of what you eat at the tourist spot A in August last year.”) and dummy selection unit generates dummy images (0066, FIG. 7). (0074-0076) describe the determination results”. More specifically, paragraph [0064] of TOKIE describes “based on the tag information (which can be searched for from the image information storage unit 13 using the image ID of each correct answer image) of each of the selected correct answer images, the question generation unit 24 generates a question applicable to all the correct answer images using, for example, a known question generation technique (S22). In this question generation, for example, a common point of values for the identical tag item is found among all the selected correct answer images, and a question to select an image corresponding to a combination of common points for several tag items is generated … the question generation unit 24 generates a question “Please select an image of what you eat at the tourist spot A in August last year.” . Thus, TOKIE describes the question is generated based on the stored image and tag information corresponding to the subject in the image. 
In the previous telephone interview dated on 05/24/2022 (See the interview summary), Examiner explained his view and interpretation of the prior art reference Leddy corresponding to the limitations of  "the stored object data being generated based on image data depicting an object, the authentication question relating to at least one of a type of the object, a location where the image data was acquired, or a time when the image data was acquired" recited in claim 1. Accordingly, the combination of the previously cited prior arts discloses the limitations recited in claim 1; more specifically,  “generating at least one authentication question based on stored object data...” recited in claim 1 was discloses by the previously cited prior arts. Therefore, the previously cited prior arts discloses the above arguments (Claims 12 and 20 have the same reasons). In additional, the combination of the previously cited prior arts discloses the limitations recited in dependent claims 2-11 and 13-19.

Regarding Applicant’s arguments to the amended claims and addressed in the claim rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combinations of Tokie, Jain, Sivasubramaniam, Todasco, Leddy, Boulanger, and Fotland (Previous cited references) in view of Shuster (U.S. Patent Application Publication 2009/0328175 A1).

	As discussed above, the combinations of Tokie, Jain, Sivasubramaniam, Todasco, Leddy, Boulanger, and Fotland discloses the limitations recited in claim 1 (Claims 12 and 20 have the same reasons).
	Applicant amended independent claim 1 by adding “ wherein the authentication response comprises one of a multiple-choice response, list of checkboxes, or text entered into a textbox; and-2-Application No.: 16/850,366 Attorney Docket No.: 05793.3875-00000determining whether to authenticate the user based at least in part on whether the authentication response matches an answer associated with the authentication question”; amended claim 20 by adding “wherein the response comprises one of a multiple-choice response, list of checkboxes, or text entered into a textbox.”  
	In additional, Examiner cites the prior art reference Shuster discloses (Abstract, A digital data sampler operating in a computer processor selects and stores digital data samples from a data stream used for generating audio-visual output during a session with a client operated by a user … The data sampler may store the data samples and parameter data as shared secret data for use in a future authentication session. During a future authentication session, an authentication device selects test data from the shared secret data to generate sensible output in an authentication process. The authentication process grants access to a controlled resource in response to user input indicating specific knowledge of the shared secret data selected from a presentation of similar sensible outputs; FIG. 2 shows a system implementing software and hardware for generating, maintaining and using shared secret data in knowledge-based authentication) “wherein the authentication response comprises one of a multiple-choice response, list of checkboxes (Paragraphs [0032]-[0033], FIG. 3 represents a screenshot 300 exemplifying an identity verification test page such as, for example, may be served by the verifier 206 to client 212 … The verification page 300 may include different questions 301, 302, 303, each asking the user to select one or more correct response from the presented answer possibilities 304, 306, 308. Each of the answers may include plural thumbnail images, e.g., images 310, 311, 312, generated from sample data and arranged in a challenge matrix), or text entered into a textbox; and-2-Application No.: 16/850,366 Attorney Docket No.: 05793.3875-00000determining whether to authenticate the user based at least in part on whether the authentication response matches an answer associated with the authentication question (Paragraph [0039], FIG. 5 shows exemplary steps of a method 500 for operating a verification function using digital sampling data collected by a sampling function in a user ID verification session …paragraph [0043], once the user-associated samples have been thus identified, they may be requested and received from data storage 510. In the alternative, or in addition, hyperlinks to each of the samples may be generated for arranging in test document, for example, and XML or HTML page. The verification server may formulate test questions 512 based on sample metadata and verification requirements in parallel with obtaining test and decoy samples 506, 508. Samples and questions may be arranged in the test page for logical presentation to an end user, for example as shown in FIG. 3 … paragraph [0045], once the test page or other testing file has been transmitted to the client, the verification server may receive test results 516 back from the client … If testing is complete 518, reponses may be scored 520 at the verification server using a stored answer file or other data. If all or sufficient answers are correct, the verification may score the result as a pass; if not, the result may be scored as a fail)” recited in claim 1; “wherein the response comprises one of a multiple-choice response, list of checkboxes (Paragraphs [0032]-[0033], FIG. 3 represents a screenshot 300 exemplifying an identity verification test page such as, for example, may be served by the verifier 206 to client 212 … The verification page 300 may include different questions 301, 302, 303, each asking the user to select one or more correct response from the presented answer possibilities 304, 306, 308. Each of the answers may include plural thumbnail images, e.g., images 310, 311, 312, generated from sample data and arranged in a challenge matrix), or text entered into a textbox” recited in claim 20.  
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine Shuster with the previous cited combinations of the prior art references to disclose the above limitations in order to obtain the invention as specified in claims 1 and 20.
Accordingly, claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combinations of the above prior art references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616